Case 2:18-cv-00617-RGK-GJS Document 77 Filed 01/09/19 Page 1 of 2 Page ID #:909



   1 RAFEY S. BALABANIAN (SBN 315962)
     rbalabanian@edelson.com
   2 J. AARON LAWSON (SBN 319306)
     alawson@edelson.com
   3 EDELSON PC                      NOTE: CHANGES MADE BY THE COURT
     123 Townsend Street, Suite 100
   4 San Francisco, California 94107
     Telephone: (415) 212-9300
   5 Facsimile: (415) 373-9435
   6 Attorneys for Plaintiff Joseph Lack
   7
   8
                             UNITED STATES DISTRICT COURT
   9
                            CENTRAL DISTRICT OF CALIFORNIA
  10
  11
     JOSEPH LACK, individually and on           Case No. 2:18-cv-00617-RGK-GJS
  12 behalf of all others similarly situated,
                                                [PROPOSED] ORDER GRANTING
  13                      Plaintiff,            PLAINTIFF’S THIRD
                                                APPLICATION FOR AN
  14               v.                           EXTENSION OF TIME TO FILE
                                                PROOF OF SERVICE
  15 MIZUHO BANK, LTD. and MARK
     KARPELES,                                  PLACE: Courtroom 850
  16
                  Defendants.                   JUDGE: Hon. R. Gary Klausner
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27 [PROPOSED] ORDER GRANTING
  28 PLAINTIFF’S APPLICATION FOR AN
       EXTENSION OF TIME TO FILE PROOF
       OF SERVICE                                      Case No. 2:18-cv-00617-RGK-GJS
Case 2:18-cv-00617-RGK-GJS Document 77 Filed 01/09/19 Page 2 of 2 Page ID #:910



   1
                                             ORDER
   2
             This matter is before the Court on Plaintiff’s Ex Parte Application for a Third
   3
       Extension of Time in which to file Proof of Service on Defendant Mark Karpeles
   4
       and supporting Declaration. The Application extends the time to file Proof of
   5
       Service on Defendant Karpeles until April 4, 2019. The Court, having considered
   6
       the Application and supporting Declaration, finds good cause to extend the deadline
   7
       to file Proof of Service.
   8
             IT IS HEREBY ORDERED THAT the time for Plaintiff to file Proof of
   9
       Service on Defendant Mark Karpeles is extended to and through April 4, 2019.
  10
             NO FURTHER EXTENSIONS WILL BE GRANTED.
  11
             IT IS SO ORDERED.
  12
  13 Dated: January 9, 2019                               _____________________
  14                                                      Hon. R. Gary Klausner
                                                          United States District Judge
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27 [PROPOSED] ORDER GRANTING
  28 PLAINTIFF’S APPLICATION FOR AN
       EXTENSION OF TIME TO FILE PROOF
       OF SERVICE                                           Case No. 2:18-cv-00617-RGK-GJS
                                                1
